        Case 2:19-cv-04820-JAT Document 33 Filed 09/30/19 Page 1 of 2



 1       Quarles & Brady LLP
      Firm State Bar No. 00443100
 2          Renaissance One
       Two North Central Avenue
 3      Phoenix, AZ 85004-2391
      TELEPHONE 602.229.5200
 4
     Attorneys for Plaintiff
 5   SFM, LLC d/b/a Sprouts Farmers Market
 6   Isaac M. Gabriel (#021780)
     isaac.gabriel@quarles.com
 7   Christian G. Stahl (#029984)
     christian.stahl@quarles.com
 8   Johanna M. Wilbert (pro hac vice granted)
     johanna.wilbert@quarles.com
 9
10
                           IN THE UNITED STATES DISTRICT COURT
11
                                    FOR THE DISTRICT OF ARIZONA
12
13
     SFM, LLC d/b/a Sprouts Farmers Market,           NO. 2:19-cv-04820-JAT
14
                       Plaintiff,                     PLAINTIFF SFM, LLC’S
15                                                    OPPOSITION TO DEFENDANTS’
              v.                                      MOTION TO WITHDRAW AS
16                                                    COUNSEL OF RECORD
     Best Roast Coffee, LLC, a Wyoming
17   limited liability company; and Jason Roe
     and Jane Doe, husband and wife
18
                       Defendants.
19
20
21            Plaintiff SFM, LLC d/b/a Sprouts Farmers Market (“Sprouts”) opposes Defendants’

22   Motion to Withdraw as Counsel of Record because it will likely affect the dates set by this

23   Court for the Preliminary Injunction Hearing [Dkt. No. 28]. Moreover, Defendant Best

24   Roast Coffee, LLC cannot proceed pro se as set forth in Defendants’ motion because it is a

25   company, not an individual. In Re America West Airlines, 40 F.3d 1058, 1059 (9th Cir.

26   1994) (“Corporation and other unincorporated associations must appear in court through an

27
28


     QB\59673328.1
        Case 2:19-cv-04820-JAT Document 33 Filed 09/30/19 Page 2 of 2



 1   attorney.”). Accordingly, withdrawal should only be granted with appropriate substitution
 2   and after the Preliminary Injunction Hearing to avoid delay and prejudice.
 3               RESPECTFULLY SUBMITTED this 30th day of September, 2019.
 4                                           QUARLES & BRADY LLP
                                             Renaissance One
 5                                           Two North Central Avenue
                                             Phoenix, AZ 85004-2391
 6
 7
                                             By /s/ Christian G. Stahl
 8                                              Isaac M. Gabriel
                                                Christian G. Stahl
 9                                              Johanna M. Wilbert
10                                           Attorneys for Plaintiff
                                             SFM, LLC d/b/a Sprouts Farmers Market
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
     QB\59673328.1
